Exhibit 10.14

[gock5ghgwrdl000001.jpg]

 

AMENDED AND RESTATED
DIRECTOR COMPENSATION POLICY

Directors of Arcadia Biosciences, Inc., a Delaware corporation (the “Company”)
that are not employees of the Company (“Non-Employee Directors”) shall receive
for their service as a member of the Board of Directors (the “Board”) of the
Company (i) effective as of January 1, 2016, the following cash compensation and
(ii) effective as of June 9, 2016 (the date of the 2016 annual meeting of
stockholders), the following equity compensation:

Cash Compensation

Annual Retainer for Board Service

Each Non-Employee Director shall be entitled to an annual cash retainer of
Thirty Thousand Dollars (US$30,000) (the “Annual Retainer”), payable quarterly
in arrears, subject to such director’s continued service to the Company as a
Non-Employee Director on the last day of the preceding quarter.  Such amounts
shall be prorated in the case of service for less than the entire quarter.  In
addition, with respect to each regular, quarterly meeting of the Board, the
Non-Employee Director shall receive the following amount for each meeting
attended: (i) Two Thousand Five Hundred Dollars ($2,500) if the Non-Employee
Director attends in person, or (ii) Five Hundred Dollars ($500) if the
Non-Employee Director attends remotely through telephonic, video-conference, or
other electronic means; provided, however, that the total meeting fees may not
exceed $10,000 in any calendar year.

Annual Retainer for Chairperson of the Board

In addition to the Annual Retainer, the Non-Employee Director serving as the
Chairperson of the Board (the “Chairperson”) shall receive an additional annual
cash retainer of Forty Thousand Dollars (US$40,000) (the “Chairperson Annual
Retainer”), payable quarterly in arrears, subject to such director’s continued
service to the Company as the Chairperson on the last day of the preceding
quarter.  Such amounts shall be prorated in the case of service for less than
the entire quarter.

Annual Retainer for Board Committee Chairs

In addition to the Annual Retainer, a Non-Employee Director who serves as Chair
of the Company’s Audit Committee, Compensation Committee or Nominating and
Governance

1 of 3

 

--------------------------------------------------------------------------------

Committee shall be entitled to an additional annual cash retainer equal to
Eighteen Thousand Dollars (US$18,000) (in the case of the Chair of the Audit
Committee), Twelve Thousand Dollars (US$12,000) (in the case of the Chair of the
Compensation Committee), and/or Eight Thousand Five Hundred Dollars (US$8,500)
(in the case of the Chair of the Nominating and Governance Committee),
irrespective of the number of committees on which such director serves as Chair
or as a member (collectively the “Chair Retainers”).  Chair Retainers shall be
payable quarterly in arrears, subject to such director’s continued service to
the Company as a Chair of a committee on the last day of the preceding quarter.
Such amounts shall be prorated in the case of service for less than the entire
quarter.

Annual Retainer for Service on a Board Committee

In addition to the Annual Retainer, other than the Chair, each Non-Employee
Director who serves as member of the Company’s Audit Committee, Compensation
Committee or Nominating and Governance Committee shall be entitled to an
additional annual cash retainer equal to Seven Thousand Five Hundred Dollars
(US$7,500) (in the case of a member of the Audit Committee), Six Thousand
Dollars (US$6,000) (in the case of a member of the Compensation Committee),
and/or Four Thousand Five Hundred Dollars (US$4,500) (in the case of a member of
the Nominating and Governance Committee), irrespective of the number of
committees on which such director serves as Chair or as a member (collectively
the “Committee Membership Retainers”).  Committee Membership Retainers shall be
payable quarterly in arrears, subject to such director’s continued service to
the Company as a member of a committee on the last day of the preceding quarter.
Such amounts shall be prorated in the case of service for less than the entire
quarter.

Equity Award

Initial Award for New Directors

On the date a new Non-Employee Director becomes a member of the Board, each such
Non-Employee Director shall automatically, without further action by Board or
Committee, receive an option (an “Initial Option”) to purchase a number of
shares of the common stock of the Company (each, a “Share”) equal to (x) Sixty
Thousand Dollars ($60,000) divided by (y) the Black-Scholes value of a Share on
the date of grant, as determined consistent with the historical practices of the
Company.  The per share exercise price for the Initial Option shall be equal to
the fair market value for a Share on the date of grant.  The Initial Option
shall vest and becomes exercisable in three equal annual installments, with
one-third of the Shares subject to the Initial Option vesting on each of the
first three anniversaries of the date of grant, subject to such director’s
continued board service through each applicable vesting date.  An employee
director who ceases to be an employee, but who remains a director, will not
receive the Initial Option.

Annual Award for Continuing Board Members

At each Company’s annual meeting of stockholders, all Non-Employee Directors
shall automatically, without further action by Board or Committee, receive an
option (an “Annual Option”) to purchase a number of Shares equal to (x) Thirty
Thousand Dollars ($30,000) divided by (y) the Black-Scholes value of a Share on
the date of grant, as determined consistent with the

2 of 3

 

--------------------------------------------------------------------------------

historical practices of the Company.  The per share exercise price for the
Annual Option shall be equal to the fair market value for a Share on the date of
grant.  The Annual Option shall vest and becomes exercisable on the earlier of
(x) the one year anniversary of the date of grant of the Annual Option and (y)
the date of the Company’s next annual meeting of stockholders following the date
of grant, subject to such director’s continued board service through such
vesting date. A Non-Employee Director who was previously an employee but ceases
to be an employee, and who remains a director, will receive the Annual Option.

Annual Award for Chairperson

In addition to the Annual Option, at each Company’s annual meeting of
stockholders, the Chairperson shall automatically, without further action by
Board or Committee, receive an option (an “Chairperson Option”) to purchase a
number of Shares equal to (x) Forty Thousand Dollars ($40,000) divided by (y)
the Black-Scholes value of a Share on the date of grant, as determined
consistent with the historical practices of the Company.  The per share exercise
price for the Chairperson Option shall be equal to the fair market value for a
Share on the date of grant.  The Chairperson Option shall vest and becomes
exercisable on the earlier of (x) the one year anniversary of the date of grant
of the Chairperson Option and (y) the date of the Company’s next annual meeting
of stockholders following the date of grant, subject to the Chairperson’s
continued board service through such vesting date.

Provisions Applicable to All Equity Awards

Each Initial Option, Annual Option and Chairperson Option shall be subject to
the terms and conditions of the Company’s 2015 Omnibus Equity Incentive Plan
(the “2015 Equity Plan”) and the terms of the Stock Option Agreement entered
into by the Company and such director in connection with such award.  For
purposes of this Director Compensation Policy, “Fair Market Value” shall have
the meaning as set forth in the 2015 Equity Plan.  Furthermore, all vesting for
any such equity awards to Non-Employee Directors shall terminate, and all such
equity awards shall be fully vested, upon a “Change in Control” as defined in
the 2015 Equity Plan.

Expense Reimbursement

The Company shall reimburse each director, consistent with the Company’s travel
and expense reimbursement policies and practices, for all reasonable
out-of-pocket expenses incurred by any director of the Company directly in
connection with travel to and from any meetings of the Board or committees
thereof.  The Company shall make expense reimbursements to all directors within
a reasonable amount of time following submission by the director of reasonable
written substantiation for the expenses.

Effective Date:  January 1, 2016

 

3 of 3

 